Citation Nr: 0633951	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  94-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for myositis of the lumbar spine with degenerative 
joint disease.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that in part, denied a higher 
evaluation for myositis of the lumbar spine with degenerative 
joint disease.  By a Board decision entered in October 1996, 
the Board granted service connection for a psychiatric 
disability that was on appeal, thereby removing that issue 
from appellate status.  The lumbar spine claim was remanded 
for further evidentiary development.  

Thereafter, this case was remanded again by a decision of the 
Board dated in December 2000 which also remanded another 
appealed issue of the entitlement to an initial rating in 
excess of 70 percent disabling for schizophrenia, with both 
issues remanded to afford the veteran due process.  

After the matter was returned to the Board again, the Board 
disposed of the schizophrenia issue and remanded the lumbar 
spine issue again to request further development to address 
an intertwined issue of entitlement to service connection for 
residuals of a L1 fracture and bilateral L4 radiculopathy.  
After completion of the development, the RO in a June 2005 
rating, denied the intertwined service connection issue.  

This case is now returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The most recent VA examination to ascertain the severity of 
the service-connected low back symptoms was conducted in July 
2002, which predated the revisions to the VA Schedule for 
Rating Disabilities (Rating Schedule) and is now over four 
years old.  Since this examination was conducted, additional 
evidence was obtained, including an August 2004 VA medical 
opinion that included a review of the claims file, but no 
examination of the veteran.  This opinion concerned an 
intertwined issue of entitlement to service connection for 
residuals of a L1 fracture and bilateral L4 radiculopathy.  
The examiner stated that the veteran's service-connected 
lumbar spine disability of myositis and degenerative joint 
disease was less than likely to have caused the L1 fracture 
and radiculopathy or to have aggravated these conditions.  
The examiner also remarked that the nonservice-connected L1 
fracture residuals currently overshadowed the nonservice-
connected disability.  However no physical examination was 
conducted to ascertain the actual extent of disability that 
currently results from the service-connected myositis and 
degenerative joint disease.  

Additionally since the most recent VA examination was 
conducted in July 2002, the Rating Schedule used to evaluate 
diseases and injuries of the spine, including lumbosacral 
strain, were amended in September 2002 and September 2003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243, effective Sept. 26, 
2003.)  The veteran has not had an opportunity to have had an 
examination of his lumbar spine since the regulations have 
been revised.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability. 38 C.F.R. § 3.159(c)(4) (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.    

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  Thereafter, the AMC should schedule 
the veteran for VA orthopedic and 
neurological examinations, by appropriate 
specialist(s), in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner(s) should specifically 
comment on all manifestations and 
symptoms produced by the service-
connected disability.  The doctors must 
detail what symptoms and manifestations 
are related to the veteran's service-
connected myositis and degenerative joint 
disease and if possible, separate the 
service-connected manifestations from any 
orthopedic and neurological 
manifestations that result from the 
nonservice-connected L1 fracture 
disability with bilateral L4 
radiculopathy.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

If the neurological examiner determines 
that the veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine as a result 
of the service-connected myositis with 
degenerative joint disease, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  If the intervertebral 
disc syndrome is solely attributable to 
the nonservice-connected L1 fracture and 
L4 radiculopathy, the examiner should so 
state.  

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
It is requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



